        CASE 0:20-cv-00252-PJS-HB Doc. 158-1 Filed 12/07/20 Page 1 of 1



                     MOTION FOR PERMISSION FOR A
                NON-RESIDENT TO SERVE AS LOCAL COUNSEL


      I, Craig A. Stokes, hereby request permission to serve as local counsel in the
following matter: David Moore d/b/a Moore Family Farms, et al., Court File No. 20-cv-
00252 (PJS/HB).

       I am a member in good standing of the bar of this Court and have been admitted to
practice before this court since June 2, 2010. I practice law in in San Antonio, Texas with
the law firm of Stokes Law Office, LLP and, if permitted to serve as local counsel, I intend
to work primarily from that location.

      I have appeared as counsel in the following cases in this court in the last five years:
19-cv-01181 (PJS/HB) Flower Farms, LLC v. C.H. Robinson Company
19-cv-01648 (PJS/HB) Central Florida Fruit Sales, LLC v. C.H. Robinson Company
19-cv-01667 (PJS/HB) Wainwright Brothers Farms, LLC v. C.H. Robinson Company
19-cv-01960 (PJS/HB) SK Enterprises of North FL Inc. v. C.H. Robinson Company
19-cv-01961 (PJS/HB) Shore Sweet Growers, LLC et al. v. C.H. Robinson Company
19-cv-02026 (PJS/HB) Melon Acres Inc. et al. v. C.H. Robinson Company
19-cv-02496 (PJS/HB) Glory Produce, Inc. v. C.H. Robinson Company
19-cv-02614 (PJS/HB) Bonne Idee Produce, LLC v. C.H. Robinson Company

       I have also appeared in the bankruptcy case No. 12-03227.

       I have never been sanctioned or disciplined by any court or licensing body.

      I have read and understand the Local Rules and the Electronic Case Filing
Procedures for the District of Minnesota.

      I would like the Judge to consider the following additional information in support
of my motion.



                                                         Date:
Attoignature




              For questions, please contact the Attorney Admissions Clerk at (651) 848-1100.
